                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JEFFREY SCARPIELLO,

               Plaintiff,

v.                                                     Case No: 8:18-cv-1860-MSS-AEP

MEDICAL SUPPORT LOS ANGELES,
a Medical Corporation, a/k/a MSLA, a foreign
corporation registered to do business in Florida;
MSLA MANAGEMENT, LLC, a foreign limited
liability company registered to do business in Florida;
LOGISTICS HEALTH, INC., a foreign
corporation registered to do business in Florida;
OPTUM, INC., d/b/a OptumServe, a foreign corporation; and
UNITEDHEALTH GROUP INCORPORATED,
(NYSE: UNH), a foreign corporation,

               Defendants.
                                       /

                                           ORDER

         This matter comes before the Court upon the parties’ Notice of a Modified Model

Confidentiality Agreement (Doc. 64, 64-1). The proposed Modified Model Confidentiality

Agreement (Doc. 64, 64-1) sets forth the process by which the parties agree to handle the

disclosure, dissemination, and use of confidential and proprietary information by or on behalf

of any party through the discovery and all pretrial processes. For purposes of discovery and

preventing the parties from litigating the issue of confidentiality as to each document, the

parties’ agreement serves a useful purpose. As such, the Court finds good cause to adopt the

confidentiality agreement. See Fed. R. Civ. P. 26(c)(1). Upon consideration, therefore, it is

hereby

         ORDERED:
       1.    The parties’ Modified Model Confidentiality Agreement (Doc. 64, 64-1) is

ADOPTED by the Court, and the proposed method by which the parties agree to handle the

disclosure, dissemination, and use of confidential information is APPROVED and incorporated

herein. 1 This Court’s authority to enforce the terms of this agreement shall terminate upon a

final determination of this action.

       DONE AND ORDERED in Tampa, Florida, on this 20th day of December, 2018.




cc: Counsel of Record




       1
          The Court notes that, when a party seeks to file a document under seal, the Court
shall determine the matter upon motion by the party in conformance with Local Rule 1.09,
which sets forth the procedures to be followed when a party seeks leave to file under seal. See
M.D. Fla. R. 1.09.




                                              2
